Citation Nr: 0502578	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  03-35 466	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  

2.  Entitlement to pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel

INTRODUCTION

The appellant had active service from February 1975 May 1976.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Fort Harrison, Montana, 
Department of Veterans Affairs (VA) Regional Office (RO).  

The appellant was afforded a travel board hearing before the 
undersigned Veterans Law Judge in May 2004.  A transcript of 
the hearing has been associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDING OF FACT

On May 20, 2004, the Board received notification of a 
withdrawal of the issue of entitlement to pension benefits.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant (or his or her representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal in regard to the issue of 
entitlement to a permanent and total disability rating for 
pension purposes.  


ORDER

The appeal is dismissed.


REMAND

A January 1975 entrance examination report shows that 
psychiatric examination was normal.  Her neuropsychiatric 
status was assigned a profile of "1."  On the accompanying 
medical history she denied having or having had frequent 
trouble sleeping, depression or excessive worry, and nervous 
trouble of any sort.  

A May 1975 examination report shows that psychiatric 
evaluation was normal.  Her neuropsychiatric status was 
assigned a profile of "1."  Records of treatment, dated in 
October 1975, note multiple lacerations to the left wrist 
from a potato peeler.  It was noted that she had had trouble 
with teachers and now with supervisors.  She felt he was 
harassing her.  The initial provisional diagnosis was a 
situational immature reaction.  The examiners stated that the 
suicide incident was of low lethality, and doubted it was a 
serious suicide attempt.  The examiner stated that it was 
brought on in part by her perceptions of herself and her job.  
The record notes she was mentally sound.  A December 1975 
record notes that the appellant had been evaluated in 
reference to numerous physical complaints, which had been 
interfering with her work performance due to frequent 
absences.  The examiner noted that she exhibited behavior 
patterns characteristic of an immature personality.  The 
examiner added that such traits did not necessarily reflect a 
character behavior disorder.  

The May 1976 separation examination report shows that 
psychiatric examination was normal.  Her neuropsychiatric 
status was assigned a profile of "1."  On the accompanying 
medical history she denied having or having had frequent 
trouble sleeping, depression or excessive worry, and nervous 
trouble of any sort.  

An October 1976 examination report shows her neuropsychiatric 
status was assigned a profile of "1."  In November 1977, 
she denied having or having had frequent trouble sleeping, 
depression or excessive worry, loss of memory or amnesia, 
nervous trouble of any sort, and denied having attempted 
suicide.  In January 1978, she denied having or having had 
frequent trouble sleeping, depression or excessive worry, and 
nervous trouble of any sort.  

In a claim received in October 1999, the appellant stated 
that she had an onset of depression in 1975.  

Treatment records, dated in October 1998, reflect diagnoses 
of alcohol and amphetamine dependence, rule out borderline 
personality disorder, bipolar disorder, and panic attacks.  
The records note she had mood swings, panic attacks and sleep 
disturbance and grief reaction due to the death of her mother 
earlier that month.  The examiner stated she demonstrated no 
psychotic behavior and she denied having depressive symptoms.  
The examiner stated that there were significant symptoms of 
personality disorder characteristic of a borderline 
personality.  

VA treatment records, dated in September 1999, reflect 
assessments to include mood disorder, depressed, substance 
dependence in early remission, and major depressive disorder, 
recurrent, moderate.  The diagnoses in October 1999 included 
panic disorder with agoraphobia.  A November 1999 record 
notes a history of emotional abuse by her parents, physical 
and emotional abuse by her husband, emotional and sexual 
abuse by her current boyfriend, and sexual abuse during 
childhood.  She stated that she had attempted suicide on 
three occasions.  

A June 2002 VA treatment record notes the appellant's 
reported history of having been involved in two problematic 
sexual contact encounters during service.  She stated that 
she engaged in intense sexual contact with her Sergeant.  She 
stated that there was no force involved.  She added that she 
feared punishment if she did not cooperate.  The second 
incident was noted to be when she awoke to find her female 
roommate in bed with her touching her in sexual ways.  The 
examiner noted other stressful life events to include an 
attempted rape by her cousin when she was in the 8th grade, 
and finding her beloved dogs dead when she was in 7th grade.  
The assessments included major depression and recurrent PTSD.  

In correspondence received in January 2003, the appellant 
stated that during service in April 1975, she went to a club 
on base with her roommate.  She related that after leaving 
the club, she and her roommate went to another dorm where she 
encountered about 10 women in various stages of undress 
touching each other.  She stated that she ran back to her 
dorm and awoke the next morning to find her roommate in bed 
with her touching her in an unwanted sexual manner.  

In a May 2003 VA treatment record, the examiner noted that 
she first evaluated the appellant in August 2002.  A history 
of childhood emotional neglect, an attempted rape by a cousin 
when she was in the 8th grade, which the appellant viewed as 
a sexual assault.  The appellant stated that during service 
she experienced sexual harassment and unwanted sexual contact 
and that she was trouble by the experience and was unable to 
function well at her assigned duties after the experience.  
The relevant diagnoses were PTSD and major depressive 
disorder, recurrent.  The examiner stated the following:

It appears that a child[]hood 
experiences (neglect and sexual assault) 
were risk factors for the possible 
development of PTSD in the face of adult 
traumatic stressors.  Since this writer 
met the vet years after her experiences 
of trauma in childhood and adulthood, it 
is difficult to determine the date of 
onset of PTSD.  The patient does appear 
to have PTSD.  It seems that the 
experience of sexual coercion by a 
superior in the Army left her feeling 
vulnerable and unable to protect 
herself.  This seemed to reinforce her 
view of self as not being valued by 
those who were charged with her care [] 
(superiors in the Army are required to 
behave in a way that protects the 
welfare of their subordinates).  
Therefore it is possible that the 
unwanted sexual contact that took place 
in the military exacerbated psychosocial 
problems and compromised the vets 
functioning to perform adequately in job 
settings.  

The record notes that PTSD Criteria B, C, and D were met and 
that a diagnosis of PTSD was suggested.  

At a personal hearing in May 2004, the appellant's 
representative stated that shortly after the alleged incident 
involving her roommate, the appellant married.  Transcript at 
3 (2004).  The representative related that the appellant did 
not request a transfer because she was going to be reassigned 
in the near future.

The records reflect numerous diagnoses with an in-service 
complaint of harassment and a suicide attempt.  Furthermore, 
many post-service diagnoses or opinions were not entered by 
doctors or adequately supported.  There is insufficient 
evidence to determine as to whether a psychiatric disorder, 
to include PTSD, is related to service.  38 C.F.R. § 3.326.  

In addition, the Board notes that Pelegrini v. Principi, 18 
Vet. App. 112 (2004) held that where the notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  It indicated, however, 
that the appellant had the right to VCAA content-complying 
notice and proper subsequent VA process.  In this case, a 
VCAA letter was issued in February 2004, after the issuance 
of the initial rating decision.  Thereafter, there was no 
further process from the AOJ to the appellant, except for 
correspondence pertaining to procedural matters.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, this issue is 
REMANDED to the AOJ for the following development:

1.  The AOJ should schedule the 
appellant for a VA 
psychiatric/psychological evaluation.  
All appropriate tests should be 
conducted with a determination regarding 
the validity of the testing.  All 
examiners must establish their 
credentials.  The examiner(s) should 
provide responses to the following:  1) 
Clarify the current, most accurate 
diagnosis(es); 2) Clarify the most 
accurate in-service diagnosis(es); and 
3) Is there any relationship between any 
current diagnosis and any in-service 
manifestations.  A specific 
determination ruling in or out PTSD 
should be provided.  If PTSD is 
identified, an opinion should be 
provided as to whether there is a 
relationship between the PTSD and the 
report of harassment during service.  
The examiner(s) should review the claims 
file.  A complete rationale should 
accompany any opinion provided.  

2.  The AOJ should provide process 
consistent with Pelegrini II, supra.  

3.  The appellant is notified that if she 
has, or is able to obtain, relevant 
evidence, that evidence must be 
submitted by her.

If upon completion of the above action the claims remain 
denied, the case should be returned to the Board for further 
appellate review.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


